

114 S1167 RS: Owyhee Wilderness Areas Boundary Modifications Act 
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 588114th CONGRESS2d SessionS. 1167[Report No. 114–315]IN THE SENATE OF THE UNITED STATESApril 30, 2015Mr. Crapo (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 6, 2016Reported by Ms. Murkowski, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo modify the boundaries of the Pole Creek Wilderness, the Owyhee River Wilderness, and the North
			 Fork Owyhee Wilderness and to authorize the continued use of motorized
			 vehicles for livestock monitoring, herding, and grazing in certain
			 wilderness areas in the State of Idaho.
	
 1.Short titleThis Act may be cited as the Owyhee Wilderness Areas Boundary Modifications Act .
		2.Owyhee wilderness areas boundary modifications
			(a)Boundary modifications
 (1)North Fork Owyhee WildernessThe boundary of the North Fork Owyhee Wilderness established by section 1503(a)(1)(D) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1033) is modified to exclude certain land, as depicted on—
 (A)the Bureau of Land Management map entitled North Fork Owyhee and Pole Creek Wilderness Aerial and dated October 15, 2014; and
 (B)the Bureau of Land Management map entitled North Fork Owyhee Wilderness Big Springs Camp Zoom Aerial and dated October 15, 2014. (2)Owyhee River WildernessThe boundary of the Owyhee River Wilderness established by section 1503(a)(1)(E) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1033) is modified to exclude certain land, as depicted on—
 (A)the Bureau of Land Management map entitled North Fork Owyhee Wilderness, Pole Creek Wilderness and Owyhee River Wilderness Aerial and dated November 10, 2014; (B)the Bureau of Land Management map entitled Owyhee River Wilderness Kincaid Reservoir Zoom Aerial and dated October 15, 2014; and
 (C)the Bureau of Land Management map entitled Owyhee River Wilderness Dickshooter Road Zoom Aerial and dated October 15, 2014. (3)Pole Creek WildernessThe boundary of the Pole Creek Wilderness established by section 1503(a)(1)(F) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1033) is modified to exclude certain land, as depicted on—
 (A)the Bureau of Land Management map entitled North Fork Owyhee Wilderness, Pole Creek Wilderness and Owyhee River Wilderness Aerial and dated November 10, 2014; and
 (B)the Bureau of Land Management map entitled Pole Creek Wilderness Pullout Zoom Aerial and dated October 15, 2014. (b)Maps (1)EffectThe maps referred to in subsection (a) shall have the same force and effect as if included in this Act, except that the Secretary of the Interior may correct minor errors in the maps.
 (2)AvailabilityThe maps referred to in subsection (a) shall be available in the appropriate offices of the Bureau of Land Management.
 3.Use of motorized vehicles for livestock monitoring, herding, and grazingSection 1503(b)(3)(A) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1034) is amended by inserting (including the use of motor vehicles for livestock monitoring, herding, and gathering in those areas) before shall be allowed.
		4.Report on livestock grazing management activities
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of the Interior shall submit to the appropriate Committees of Congress a report describing all livestock grazing management activities that were authorized in the areas designated as wilderness by section 1503 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1032) on the day before the date on which those wilderness areas were designated.
 (b)UseThe Secretary shall use the report submitted under subsection (a) to assist in the management of livestock grazing in the wilderness areas referred to in subsection (a).
			3.Limited motorized use for livestock operations
 (a)In generalThe holder of a grazing permit within the Pole Creek Wilderness and the Owyhee River Wilderness designated by subtitle F of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1032) (referred to in this section as the wilderness areas) shall be allowed continued limited motorized use in the wilderness areas to support livestock operations in accordance with this section if—
 (1)the use occurred prior to the designation of the wilderness areas; and (2)the Secretary of the Interior (referred to in this section as the Secretary), as part of the minimum requirements analysis required under subsection (b)(1) and consistent with section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)) and the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), has authorized the permittee to conduct limited motorized use within the wilderness areas as of the date of enactment of this Act.
				(b)Minimum requirements analysis
 (1)In generalThe Secretary shall conduct a minimum requirements analysis for motorized use within the wilderness areas as part of the renewal process for the affected grazing permit.
 (2)InclusionAs part of the analysis conducted under paragraph (1), the Secretary shall analyze the impacts of limited motorized use for livestock operations on vegetation, wildlife, and cultural resources within the wilderness areas.
 (3)EffectNothing in this section prohibits the Secretary from modifying or terminating motorized use for livestock operations within the wilderness areas authorized under this section if, based on the analysis required under this subsection, the Secretary finds that the motorized use within the wilderness areas is not consistent with—
 (A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (B)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).
 (c)Interim authorizationUntil the date on which the analysis described in subsection (b) is completed, the Secretary shall permit limited motorized use for livestock operations in the wilderness areas at not more than the level authorized as of the date of enactment of this Act, subject to such terms and conditions as the Secretary determines necessary.
			September 6, 2016Reported with an amendment